DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on January 12, 2022, amending claims 1, 4, and 9, cancelling claims 6, 13 and 14, and adding new claim 15.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (i.e. the “control means” in claims 1, 4 and 9) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Also, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder (i.e. “section”) that is coupled with functional language (e.g. “decides a movement direction of the movement axis…”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “movement axis,” the “movement direction deciding section,” the “finger movement recognizing section,” and the “axis movement speed deciding section” recited in claims 1, 4 and 9; the “indexing feed section” further recited in claim 3; the “second movement axis” further recited in claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure (i.e. a programmed processor) described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0271792 to Yui et al. (“Yui”), over U.S. Patent Application Publication No. 2009/0292390 to Friedrich (“Friedrich”), over U.S. Patent Application Publication No. 2007/0291014 to Layton et al (“Layton”), and also over U.S. Patent Application Publication No. 2016/0210028 to Kanev et al. (“Kanev”).
Regarding claim 1, Regarding claim 1, Yui describes a robot operation apparatus realizing a drag operation input to a touch panel for manual operation of a robot (see e.g. paragraphs 0007-0008).  Like claimed, Yui particularly describes a processing apparatus comprising:
a unit that is movable along one direction (see e.g. paragraphs 0045-0047 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including arms that are each moveable about an axis and a shaft that can be vertically and rotatably moved.  The arms and shaft can each be considered a “unit” like in claim 1 and is moveable in one direction, e.g. vertically or rotationally.);
a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0052, 0054 and 0056: Yui discloses that the apparatus comprises a “teaching pendant” that includes a touch panel that can display various operation screens.  Yui discloses that the touch panel can particularly display an operation graphic having selection areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot – see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a movement instruction, and which is ring-shaped and defines center point therein.); 
control means for controlling movement of the unit according to operation of the touch panel (the claimed “control means” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “control means” is a suitably programmed processor – see e.g. paragraph 0040 of the specification as published via U.S. Patent Application Publication No. 2018/0292985.  Along these lines, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector, behavior command generator and display controller to control movement of the various moveable units of the robot according to operation of the touch panel – see e.g. paragraphs 0058-0061.  The processor described by Yui executing the robot operation programs can thus be considered a “control means” like claimed.); and
a movement axis that moves the unit forward and reversely along the one direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, the axis over which the shaft or other moveable component of the robot moves and the motor that provides the movement can be considered a “movement axis” like claimed.),
wherein the control means includes:
a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen – see e.g. paragraphs 0060, 0077-0079.  Yui teaches that the behavior command generator generates a command to move a corresponding component of the robot in a direction about a corresponding axis based on the drag direction of the finger – see e.g. paragraphs 0061, 0079 and 0084.  Accordingly, the processor executing the operation detector and behavior command generator is considered a “movement direction deciding section” like claimed, which decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen.),
a finger movement recognizing section that recognizes movement speed of the finger that moves on the screen (the claimed “finger movement recognizing section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “finger movement recognizing section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector determines a movement speed that the user’s finger drags on the touchscreen – see e.g. paragraphs 0060 and 0080.  Accordingly, the processor executing the operation detector is considered a “finger movement recognizing section” like claimed, which recognizes movement speed of the finger that moves on the screen.), and
an axis movement speed deciding section that decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section (the claimed “axis movement speed deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “axis movement speed deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including a behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly teaches that the behavior command generator determines a speed about which a component of the robot is to move about a corresponding axis based on the movement speed of the finger drag determined by the operation detector – see e.g. paragraphs 0061 and 0080-0084.  Accordingly, the processor executing the behavior command generator is considered an “axis movement speed deciding section” like claimed, which decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section.),
wherein the movement direction of the movement axis remains constant until the finger is separated from the screen, and the axis movement speed changes in association with the movement speed of the finger recognized by the finger movement speed recognizing section (see e.g. paragraphs 0086-0088: Yui teaches that the operation is ended when the user’s finger is separated from the touchscreen; the above-described steps of detecting a drag direction and speed and moving a robot component about a corresponding axis based on the detected drag direction and speed is repeated until the finger separates from the touchscreen.  Yui notes that, as a result, the user is able to continue motion of the robot component by continuing his or her drag operation in a positive or negative direction – see e.g. paragraph 0088.  It is apparent that, while continuing the drag operation in the positive or negative direction, the user can increase or decrease his or her drag speed to increase or decrease the speed of the robot component about its corresponding axis like taught by Yui – see e.g. paragraphs 0080-0083 and 0094.  That is, if the user continues to drag his or her finger in a positive or negative direction but increases or decreases the speed of that movement, the movement direction of the movement axis remains constant until the finger is separated from the screen and the axis movement speed changes in association with the movement speed of the finger, as is claimed.), and
wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Accordingly, Yui teaches a processing apparatus similar to that of claim 1, but does not explicitly disclose that the movement does not terminate regardless of where the finger moves on the screen, or that the movement direction of the movement axis is decided regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction of the finger on the screen, as is required by claim 1.  Moreover, Yui does not disclose that the ring-shaped movement button is associated with movement only in the one direction of the movement axis, as is further required by claim 1.  Yui also does not disclose that the unit is moveable along one linear direction, and that the unit comprises a chuck table that is configured and arranged to move along the one linear direction with respect to a base, as is further required by claim 1.
	Friedrich generally describes an operating device for operating a machine tool, wherein the operating device can comprise a circular touch-sensitive contact area, which similar to the ring-shaped movement button taught by Yui, receives a movement direction of an operator’s finger and enables the movement of a unit (i.e. a machine element) along the direction of an axis in a direction determined based on the movement direction of the operator’s finger (see e.g. paragraphs 0007, 0014, and 0029-0036, and FIG. 2).  Further, regarding the claimed invention, Friedrich discloses that the touch-sensitive contact area can correspond to a given axis such that the touch-sensitive contact area is associated with movement only in the one direction of the movement axis (see e.g. paragraphs 0012, 0039 and 0045: Friedrich discloses that a plurality of touch-sensitive contact areas can be displayed, each associated with a particular movement axis, such that user inputs applied to a given touch-sensitive contact area result in movement of the unit along the corresponding axis associated with the contact area.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Friedrich before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui such that, like the touch-sensitive contact area taught by Friedrich, the ring-shaped movement button is associated with movement only in the one direction of the corresponding movement axis (e.g. it would have been obvious to analogously display a plurality of ring-shaped movement buttons, each associated with a particular movement axis, such that user inputs applied to a given ring-shaped movement button result in movement of the unit along the corresponding axis associated with the movement button).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a greater selection area in which the user can apply inputs to move the unit along a given axis, as is evident from Friedrich.
	Similar to Yui, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Regarding the claimed invention, Layton further teaches that the input (i.e. the parameter changing or scrolling) does not terminate regardless of where the finger moves on the touchscreen/touchpad (see e.g. paragraphs 0054-0055).  Layton also suggests that the movement of the finger is not made around any predefined point of the selection area (see e.g. paragraphs 0053-0055 and 0072-0074, and FIGS. 2, 14 and 15.), and so it is apparent that the movement direction is decided regardless of any predefined point (e.g. a center point) of the selection area with respect to the movement direction.
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui and Friedrich so that the input (i.e. the movement, in this case) does not terminate regardless of where the finger moves on the screen, and so that the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction of the finger on the screen, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton. 
	Kanev generally describes an operating method for controlling a movable element of inspecting equipment through a touch signal (see e.g. paragraphs 0006-0007).  Regarding the claimed invention, Kanev teaches that the inspecting equipment particularly comprises a unit that is movable along one linear direction, wherein the unit comprises a chuck table (i.e. a “wafer chuck”) that is configured and arranged to move along the one linear direction with respect to a base in response to the touch signal (see e.g. paragraphs 0014, 0016 and 0024, and FIG. 1).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich, Layton and Kanev before him prior to the effective filing date of the claimed invention, to apply the touch interface taught by Yui, Friedrich and Layton to inspecting equipment like taught by Kanev, whereby the touch input is applied to move a unit that is movable along one linear direction, wherein the unit comprises a chuck table that is configured and arranged to move along the one linear direction with respect to a base.  It would have been advantageous to one of ordinary skill to utilize such a combination because such inspecting equipment would benefit from improved techniques for controlling the movements of its moveable elements, as is suggested by Kanev (see e.g. paragraphs 0005-0006).  Accordingly, Yui, Friedrich, Layton and Kanev are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 1.
	Regarding claim 7, it would have been obvious, as is described above, to modify the processing apparatus taught by Yui and Friedrich so that the input (i.e. the movement) resulting from pressing the button does not terminate regardless of where the finger moves on the screen, as is taught by Layton.  Layton suggests that when the button is pressed, input to another button is disabled until the finger is separated from the screen (see e.g. paragraphs 0073-0074 and FIG. 14: Layton discloses that input in the circular motion can be applied to one of a plurality of displayed buttons.  Layton further teaches that the finger can then move anywhere on the touchscreen to perform the circular motion – see e.g. paragraphs 0054-0055.  Accordingly, it is apparent that once the button is pressed, input to the other buttons is necessarily disabled so that the finger can move anywhere on the touchscreen to perform the circular motion.).  The above-described combination of Yui, Friedrich, Layton and Kanev thus further teaches a processing apparatus like that of claim 7.
	As per claim 15, it would have been obvious, as is described above, to apply the touch interface taught by Yui, Friedrich and Layton to inspecting equipment like taught by Kanev, whereby the touch input is applied to move a unit that is movable along one linear direction, the unit comprising a chuck table that is configured and arranged to move along the one linear direction with respect to a base.  Kanev further suggests that the chuck table is moved in the one linear direction along a pair of guide rails that are disposed on the base (see e.g. FIG. 1, which is annotated below).


    PNG
    media_image1.png
    453
    511
    media_image1.png
    Greyscale

Accordingly, the above-described combination of Yui, Friedrich, Layton and Kanev is further considered to teach a processing apparatus like that of claim 15.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yui, Friedrich, Layton and Kanev, which is cited above, and also over U.S. Patent No. 4,364,110 to Hyatt (“Hyatt”).
As described above, Yui, Friedrich, Layton and Kanev teach a processing apparatus like that of claim 1, which comprises a control means that includes a movement direction deciding section that decides a movement direction of a movement axis based on a movement direction in which a finger that has pressed a button moves on a screen.  Yui, Friedrich, Layton and Kanev, however, do not explicitly disclose that the control means further includes an indexing feed section that executes indexing feed of the unit by the movement axis through pressing of an indexing feed button by a finger, wherein the indexing feed section drives the movement axis to move the unit along one direction by a predetermined feed amount, as is required by claim 3.
Hyatt nevertheless describes an operating panel for a machine that enables a user to drive the machine continuously in a selected direction in response to a user input, but that also comprises buttons that are selectable by the user to instead drive the machine in the direction by a predetermined feed amount (e.g. a selected step distance) (see e.g. column 19, line 49 – column 20, line 40; and FIG. 2A).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich, Layton, Kanev and Hyatt before him prior to the effective filing date of the claimed invention, to modify the control means taught by Yui, Friedrich, Layton and Kanev so as to also provide for executing indexing feed of the machine (i.e. unit) in a selected direction (i.e. by the movement axis) through pressing of a button, wherein the movement axis is moved along one direction by a predetermined feed amount, as is taught by Hyatt.  The programed processor taught by Yui that provides the control means, modified so as to implement such functionality, is considered an “indexing feed section” like claimed.  It would have been advantageous to one of ordinary skill to provide such functionality, because it would enable precise movement of the unit, as is suggested by Hyatt.  Accordingly, Yui, Friedrich, Layton, Kanev and Hyatt are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 3.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0271792 to Yui et al. (“Yui”), over U.S. Patent Application Publication No. 2009/0292390 to Friedrich (“Friedrich”), over U.S. Patent Application Publication No. 2007/0291014 to Layton et al (“Layton”), and also over U.S. Patent No. 5,903,229 to Kishi (“Kishi”).
Regarding claim 4, Yui describes a robot operation apparatus realizing a drag operation input to a touch panel for manual operation of a robot (see e.g. paragraphs 0007-0008).  Like claimed, Yui particularly describes a processing apparatus comprising:
a unit that is movable along one direction (see e.g. paragraphs 0045-0047 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including arms that are each moveable about an axis and a shaft that can be vertically and rotatably moved.  The arms and shaft can each be considered a “unit” like in claim 1 and is moveable in one direction, e.g. vertically or rotationally.);
a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0052, 0054 and 0056: Yui discloses that the apparatus comprises a “teaching pendant” that includes a touch panel that can display various operation screens.  Yui discloses that the touch panel can particularly display an operation graphic having selections areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot – see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a movement instruction and which is ring-shaped and defines a center point therein.); 
control means for controlling movement of the unit according to operation of the touch panel (the claimed “control means” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “control means” is a suitably programmed processor – see e.g. paragraph 0040 of the specification as published via U.S. Patent Application Publication No. 2018/0292985.  Along these lines, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector, behavior command generator and display controller to control movement of the various moveable units of the robot according to operation of the touch panel – see e.g. paragraphs 0058-0061.  The processor described by Yui executing the robot operation programs can thus be considered a “control means” like claimed.); and
a movement axis that moves the unit forward and reversely along the one direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, the axis over which the shaft or other moveable component of the robot moves and the motor that provides the movement can be considered a “movement axis” like claimed.),
wherein the control means includes:
a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen – see e.g. paragraphs 0060, 0077-0079.  Yui teaches that the behavior command generator generates a command to move a corresponding component of the robot in a direction about a corresponding axis based on the drag direction of the finger – see e.g. paragraphs 0061, 0079 and 0084.  Accordingly, the processor executing the operation detector and behavior command generator is considered a “movement direction deciding section” like claimed, which decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen.),
a finger movement recognizing section that recognizes movement speed of the finger that moves on the screen (the claimed “finger movement recognizing section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “finger movement recognizing section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector determines a movement speed that the user’s finger drags on the touchscreen – see e.g. paragraphs 0060 and 0080.  Accordingly, the processor executing the operation detector is considered a “finger movement recognizing section” like claimed, which recognizes movement speed of the finger that moves on the screen.), and
an axis movement speed deciding section that decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section (the claimed “axis movement speed deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “axis movement speed deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including a behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly teaches that the behavior command generator determines a speed about which a component of the robot is to move about a corresponding axis based on the movement speed of the finger drag determined by the operation detector – see e.g. paragraphs 0061 and 0080-0084.  Accordingly, the processor executing the behavior command generator is considered an “axis movement speed deciding section” like claimed, which decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section.),
wherein the movement direction is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, the movement direction remains constant until the finger is separated from the screen, and the axis movement speed changes in association with the movement speed of the finger recognized by the finger movement speed recognizing section (see e.g. paragraphs 0072 and 0077-0078: Yui teaches that the component of the robot moves about a corresponding axis in a movement direction that is decided based on whether the finger moves in a clockwise – “positive” – direction or an anti-clockwise – “negative” – direction with respect to a starting point where the finger has pressed the movement button.  Yui further teaches that the operation is ended when the user’s finger is separated from the touchscreen; the above-described steps of detecting a drag direction and speed and moving a robot component about a corresponding axis based on the detected drag direction and speed is repeated until the finger separates from the touchscreen – e.g. paragraphs 0086-0088.  Yui notes that, as a result, the user is able to continue motion of the robot component by continuing his or her drag operation in the positive or negative direction – see e.g. paragraph 0088.  It is apparent that, while continuing the drag operation in the positive or negative direction, the user can increase or decrease his or her drag speed to increase or decrease the speed of the robot component about its corresponding axis like taught by Yui – see e.g. paragraphs 0080-0083 and 0094.  That is, if the user continues to drag his or her finger in the positive or negative direction but increases or decreases the speed of that movement, the movement direction of the movement axis remains constant until the finger is separated from the screen and the axis movement speed changes in association with the movement speed of the finger, as is claimed.) and
wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Accordingly, Yui teaches a processing apparatus similar to that of claim 4, but does not explicitly disclose that the movement does not terminate regardless of where the finger moves on the screen, or that the movement direction of the movement axis is decided regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction of the finger on the screen, as is further required by claim 4.  Moreover, Yui does not disclose that the ring-shaped movement button is associated with movement only in the one direction of the movement axis, as is further required by claim 4.  Yui also does not explicitly disclose that if the movement of the finger is determined to be in an oblique 45° direction or an exactly horizontal direction or an exactly upward/downward direction, then the unit is not moved along the one direction, as is further required by claim 4.
	Friedrich generally describes an operating device for operating a machine tool, wherein the operating device can comprise a circular touch-sensitive contact area, which similar to the ring-shaped movement button taught by Yui, receives a movement direction of an operator’s finger and enables the movement of a unit (i.e. a machine element) along the direction of an axis in a direction determined based on the movement direction of the operator’s finger (see e.g. paragraphs 0007, 0014, and 0029-0036, and FIG. 2).  Further, regarding the claimed invention, Friedrich discloses that the touch-sensitive contact area can correspond to a given axis such that the touch-sensitive contact area is associated with movement only in the one direction of the movement axis (see e.g. paragraphs 0012, 0039 and 0045: Friedrich discloses that a plurality of touch-sensitive contact areas can be displayed, each associated with a particular movement axis, such that user inputs applied to a given touch-sensitive contact area result in movement of the unit along the corresponding axis associated with the contact area.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Friedrich before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui such that, like the touch-sensitive contact area taught by Friedrich, the ring-shaped movement button is associated with movement only in the one direction of the corresponding movement axis (e.g. it would have been obvious to analogously display a plurality of ring-shaped movement buttons, each associated with a particular movement axis, such that user inputs applied to a given ring-shaped movement button result in movement of the unit along the corresponding axis associated with the movement button).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a greater area in which the user can apply inputs to move the unit along a given axis, as is evident from Friedrich.
Similar to Yui, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Regarding the claimed invention, Layton further teaches that the input (i.e. the parameter changing or scrolling) does not terminate regardless of where the finger moves on the touchscreen/touchpad (see e.g. paragraphs 0054-0055).  Layton also suggests that the movement of the finger is not made around any predefined point of the selection area (see e.g. paragraphs 0053-0055 and 0072-0074, and FIGS. 2, 14 and 15.), and so it is apparent that the movement direction is decided regardless of any predefined point (e.g. a center point) of the selection area with respect to the movement direction.
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui and Friedrich so that the input (i.e. the movement, in this case) does not terminate regardless of where the finger moves on the screen, and so that the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction of the finger on the screen, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.  
Kishi generally describes a jog dial emulation input device for use in a computer or the like, whereby a jog dial is emulated by making substantially circular strokes via a touch panel (see e.g. column 1, lines 5-10; column 3, line 58 – column 4, line 2; column 4, lines 33-42; column 7, lines 46-60; column 8, lines 8-27; and FIG. 2).  Regarding the claimed invention, Kishi teaches determining whether the circular strokes are in a clockwise or counter-clockwise direction based on coordinate values of the three most recent touch inputs, and more particularly based on the slopes (i.e. gradients) of the two lines connecting the three points (see e.g. column 4, lines 33-39; and column 8, lines 8-27).  Kishi discloses that if the movement of the finger making a stroke is in an exactly upward/downward direction (i.e. the x coordinate does not change between two points), then the rotation direction is indeterminable (see e.g. column 10, lines 29-62; column 13, line 44 – column 14, line 15; column 14, lines 54-29; and FIG. 6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich, Layton and Kishi before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui, Friedrich and Layton so as to determine whether the finger moves in the clockwise direction or the anti-clockwise direction via a technique like taught by Kishi, whereby if the movement of the finger is in an exactly upward/downward direction, the rotation direction is indeterminable (and thus the unit, which is moved based on the determined direction, would not be moved).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the movement direction to be efficiently determined, as is taught by Kishi (see e.g. column 5, lines 35-49).  The broadest, most reasonable interpretation of claim 4 requires determining only one of whether the movement of the finger is in an oblique 45° direction, an exactly horizontal direction, and an exactly upward/downward direction (claim 4 recites, with emphasis added, “wherein if the movement of the finger is determined to be in an oblique 45° direction or an exactly horizontal direction or an exactly upward/downward direction, then the unit is not moved along the one direction”).  Accordingly, Yui, Friedrich, Layton and Kishi are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 4.
As per claim 5, it would have been obvious, as is described above, to modify the processing apparatus taught by Yui, Friedrich and Layton so as to determine whether the finger moves in the clockwise direction or the anti-clockwise direction via a technique like taught by Kishi.  Kish particularly discloses that this is done by determining at least two additional coordinates on the screen through which the finger has moved in a predetermined time (see e.g. column 4, lines 33-39; column 8, lines 8-27; and column 9, lines 27-36).  Accordingly, the above-described combination of Yui, Friedrich, Layton and Kishi is further considered to teach a processing apparatus like that of claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yui, Friedrich, Layton, Kanev and Hyatt, which is described above, and also over U.S. Patent Application Publication No. 2006/0161870 to Hotelling et al. (“Hotelling”).
As described above, Yui, Friedrich, Layton, Kanev and Hyatt teach a processing apparatus like that of claim 3, which comprises a touch panel in which a movement button is displayed, and an indexing feed section that executes indexing feed of a unit through pressing of an indexing feed button.  Yui, Friedrich, Layton, Kanev and Hyatt, however, do not explicitly disclose that the indexing feed button on the screen is surrounded by the movement button, as is required by claim 8.
Nevertheless, the claimed positioning of the indexing feed button with respect to the movement button is “useful and intelligible only to the human mind” and is not functionally related to the underlying substrate (i.e. the processing apparatus).  See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)) (distinguishing such claim limitations from claim limitations defining functional characteristics).  Accordingly, that the indexing feed button is surrounded by the movement button should not be given any patentable weight as this is merely printed matter (non-functional descriptive material).  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that, “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”; finding no functional relationship where the printed matter in no way depends on the substrate and the substrate in no way depends on the printed matter; and holding claimed subject matter anticipated where such printed matter was the only difference between the claimed subject matter and the prior art).
Regardless, presenting a first button surrounded by a second button is well-known in the art.  Hotelling, for example, demonstrates a virtual scroll wheel in which a first button is surrounded by a second button (i.e. a scroll wheel) on which the user performs a circular input (see e.g. paragraphs 0121-0123 and 0125 and FIGS.13D and 13F).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich, Layton, Kanev, Hyatt and Hotelling before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui, Friedrich, Layton, Kanev and Hyatt so that the first button (i.e. the indexing feed button) is surrounded by the second button upon which the user applies the circular motion (i.e. the movement button) like taught by Hotelling.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would require less display space to display both the first and second buttons, as is evident from Hotelling.  Accordingly, Yui, Friedrich, Layton, Kanev, Hyatt and Hotelling are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0271792 to Yui et al. (“Yui”), over U.S. Patent Application Publication No. 2009/0292390 to Friedrich (“Friedrich”), over U.S. Patent Application Publication No. 2007/0291014 to Layton et al (“Layton”), and also over Japanese Patent Publication No. JP 2014220447 A to Wu (“Wu”).  Reference will be made herein to the provided machine translation of Wu.
a unit that is movable along one direction (see e.g. paragraphs 0045-0047 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including arms that are each moveable about an axis and a shaft that can be vertically and rotatably moved.  The arms and shaft can each be considered a “unit” like in claim 9 and is moveable in one direction, e.g. vertically or rotationally.);
a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0052, 0054 and 0056: Yui discloses that the apparatus comprises a “teaching pendant” that includes a touch panel that can display various operation screens.  Yui discloses that the touch panel can particularly display an operation graphic having selections areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot – see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a movement instruction, and which is ring-shaped and defines center point therein.); 
control means for controlling movement of the unit according to operation of the touch panel (the claimed “control means” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “control means” is a suitably programmed processor – see e.g. paragraph 0040 of the specification as published via U.S. Patent Application Publication No. 2018/0292985.  Along these lines, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector, behavior command generator and display controller to control movement of the various moveable units of the robot according to operation of the touch panel – see e.g. paragraphs 0058-0061.  The processor described by Yui executing the robot operation programs can thus be considered a “control means” like claimed.); and
a movement axis that moves the unit forward and reversely along the one direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, the axis over which the shaft or other moveable component of the robot moves and the motor that provides the movement can be considered a “movement axis” like claimed.),
wherein the control means includes:
a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen – see e.g. paragraphs 0060, 0077-0079.  Yui teaches that the behavior command generator generates a command to move a corresponding component of the robot in a direction about a corresponding axis based on the drag direction of the finger – see e.g. paragraphs 0061, 0079 and 0084.  Accordingly, the processor executing the operation detector and behavior command generator is considered a “movement direction deciding section” like claimed, which decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen.),
a finger movement recognizing section that recognizes movement speed of the finger that moves on the screen (the claimed “finger movement recognizing section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “finger movement recognizing section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector determines a movement speed that the user’s finger drags on the touchscreen – see e.g. paragraphs 0060 and 0080.  Accordingly, the processor executing the operation detector is considered a “finger movement recognizing section” like claimed, which recognizes movement speed of the finger that moves on the screen.), and
an axis movement speed deciding section that decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section (the claimed “axis movement speed deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “axis movement speed deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including a behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly teaches that the behavior command generator determines a speed about which a component of the robot is to move about a corresponding axis based on the movement speed of the finger drag determined by the operation detector – see e.g. paragraphs 0061 and 0080-0084.  Accordingly, the processor executing the behavior command generator is considered an “axis movement speed deciding section” like claimed, which decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section.),
wherein the movement direction is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, the movement direction remains constant until the finger is separated from the screen, and the axis movement speed changes in association with the movement speed of the finger recognized by the finger movement speed recognizing section (see e.g. paragraphs 0072 and 0077-0078: Yui teaches that the component of the robot moves about a corresponding axis in a movement direction that is decided based on whether the finger moves in a clockwise – “positive” – direction or an anti-clockwise – “negative” – direction with respect to a starting point where the finger has pressed the movement button.  Yui further teaches that the operation is ended when the user’s finger is separated from the touchscreen; the above-described steps of detecting a drag direction and speed and moving a robot component about a corresponding axis based on the detected drag direction and speed is repeated until the finger separates from the touchscreen – e.g. paragraphs 0086-0088.  Yui notes that, as a result, the user is able to continue motion of the robot component by continuing his or her drag operation in the positive or negative direction – see e.g. paragraph 0088.  It is apparent that, while continuing the drag operation in the positive or negative direction, the user can increase or decrease his or her drag speed to increase or decrease the speed of the robot component about its corresponding axis like taught by Yui – see e.g. paragraphs 0080-0083 and 0094.  That is, if the user continues to drag his or her finger in the positive or negative direction but increases or decreases the speed of that movement, the movement direction of the movement axis remains constant until the finger is separated from the screen and the axis movement speed changes in association with the movement speed of the finger, as is claimed.), and
wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.), and
further comprising:
a second unit that is movable along a second direction (see e.g. paragraphs 0045-0047 and FIG. 1: as noted above, Yui describes an apparatus comprising a robot that includes various moveable components, including arms that are each moveable about an axis and a shaft that can be vertically and rotatably moved.  As further noted above, the arms and shaft can each be considered a “unit” like claimed and is moveable in one direction, e.g. vertically or rotationally.  A second one of these components can thus be considered a second unit like claimed.);
the touch panel displays a movement button that accepts a second movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7: as noted above, Yui discloses that the touch panel can display an operation graphic having selections areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot.  Yui discloses that each of the selection areas can correspond to a particular axis of the robot, whereby a touch input to the selection area can move an associated moveable unit of the robot about the corresponding axis – see e.g. paragraphs 0066-0067 and FIG. 7.  Accordingly, the operation graphic can accept a second movement instruction, i.e. a touch input to a second of the selection areas, to move the second component of the robot.  Further, as noted above, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7 – and can thus be considered a movement button like claimed.);
a second movement axis moves the second unit forward and reversely along the second direction (the claimed “second movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, a second axis over which the second moveable component of the robot moves and the motor that provides that movement can be considered a “second movement axis” like claimed.);
the movement direction deciding section also decides a movement direction of the second movement axis based on a movement direction in which a finger that has pressed the movement button moves on the screen (see e.g. paragraphs 0058-0056 and 0077-0079: as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator, wherein the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen.  Yui teaches that the behavior command generator generates a command to move a corresponding component of the robot in a direction about a corresponding axis based on the drag direction of the finger – see e.g. paragraphs 0061, 0079 and 0084.  Accordingly, it is apparent that the movement direction deciding section, i.e. the processor executing the operation detector and behavior command generator, further decides a movement direction of the second movement axis based on a movement direction in which a finger that has pressed the movement button, particularly a second of the selection areas therein, moves on the screen.), and
the movement direction of the second movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: like noted above, Yui further teaches that the movement direction of the movement axis of a component of the robot, e.g. the second component, is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Accordingly, Yui teaches a processing apparatus similar to that of claim 9.  Yui, however, does not disclose that the unit is movable along a linear direction, wherein the unit comprises a cutting means including a cutting blade, and that the second unit is movable along a second linear direction that is different from the first linear direction, and wherein the second unit comprises a chuck table that is configured and arranged to move along the second linear direction with respect to a base, as is required by claim 9.  Yui also does not explicitly disclose that a second movement button is displayed by the touch panel to accept the second movement instruction.  Moreover, Yui does not explicitly disclose that the movement does not terminate regardless of where the finger moves on the screen, and that when the movement button is pressed, input to another button is disabled until the finger is separated from the screen, as is claimed.  In addition, Yui does not explicitly disclose that the movement direction of the movement axis is decided regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction of the finger on the screen, and that the second movement direction of the second movement axis is decided regardless of the relative location of the center point of the second ring-shaped movement button with respect to the movement direction of the finger on the screen, as is further required by claim 9.  Yui also does not disclose that the ring-shaped movement button is associated with movement only in the one direction of the movement axis, and that the second ring-shaped movement button is associated with movement only in the second direction of the second movement axis, as is additionally required by claim 9.
	Friedrich generally describes an operating device for operating a machine tool, wherein the operating device can comprise a circular touch-sensitive contact area, which similar to the ring-shaped movement button taught by Yui, receives a movement direction of an operator’s finger and enables the movement of a unit (i.e. a machine element) along the direction of an axis in a direction determined based on the movement direction of the operator’s finger (see e.g. paragraphs 0007, 0014, and 0029-0036, and FIG. 2).  Further, regarding the claimed invention, Friedrich discloses that the touch-sensitive contact area can correspond to a given axis such that the touch-sensitive contact area is associated with movement only in the one direction of the movement axis (see e.g. paragraphs 0012, 0039 and 0045: Friedrich discloses that a plurality of touch-sensitive contact areas can be displayed, each associated with a particular movement axis, such that user inputs applied to a given touch-sensitive contact area result in movement of the unit along the corresponding axis associated with the contact area.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Friedrich before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui such that, like the touch-sensitive contact area taught by Friedrich, the ring-shaped movement button is associated with movement only in the one direction of a corresponding movement axis of a corresponding component (e.g. it would have been obvious to analogously display a plurality of ring-shaped movement buttons, each associated with a particular movement axis and component, such that user inputs applied to a given ring-shaped movement button result in movement of the corresponding component along the corresponding axis associated with the movement button).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a greater area in which the user can apply inputs to move the unit along a given axis, as is evident from Friedrich.  Yui and Friedrich are thus considered to teach displaying a second movement button by the touch panel to accept the second movement instruction, wherein the ring-shaped movement button is associated with movement only in the one direction of the movement axis, and the second ring-shaped movement button is associated with movement only in the second direction of the second movement axis.
Similar to Yui, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area or button of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Regarding the claimed invention, Layton further teaches that the input (i.e. the parameter changing or scrolling) does not terminate regardless of where the finger moves on the touchscreen/touchpad (see e.g. paragraphs 0054-0055).  Layton also suggests that when the button is pressed, input to another button is disabled until the finger is separated from the screen (see e.g. paragraphs 0073-0074 and FIG. 14: Layton discloses that input in the circular motion can be applied to one of a plurality of displayed buttons.  Layton further teaches that the finger can then move anywhere on the touchscreen to perform the circular motion – see e.g. paragraphs 0054-0055.  Accordingly, it is apparent that once the button is pressed, input to the other buttons is necessarily disabled so that the finger can move anywhere on the touchscreen to perform the circular motion.).  Moreover, Layton suggests that the movement of the finger is not made around any predefined point of the selection area (see e.g. paragraphs 0053-0055 and 0072-0074, and FIGS. 2, 14 and 15.), and so it is apparent that the movement direction is decided regardless of any predefined point (e.g. a center point) of the selection area with respect to the movement direction of the finger on the screen.
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui and Friedrich so that the input (i.e. the movement, in this case) does not terminate regardless of where the finger moves on the screen, and that when the button (i.e. movement button or second movement button) is pressed, input to another button is disabled until the finger is separated from the screen, and whereby the movement direction (i.e. the movement direction or second movement direction) is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped movement button or the second ring-shaped movement button) with respect to the movement direction of the finger on the screen, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.
Wu generally describes a cutting device capable of collecting cutting water supplied at the time of cutting a workpiece with a simple mechanism and discharging it through a drain (see e.g. the abstract).  Regarding the claimed invention, Wu particularly discloses that the cutting device comprises a first unit that is movable along one linear direction (e.g. the Y-axis or Z-axis direction), wherein the unit comprises a cutting means including a rotatable cutting blade, and also comprises a second unit that is movable along a second linear direction (e.g. the X-axis direction) that is different from the one linear direction, wherein the second unit comprises a chuck table that is configured and arranged to move along the second linear direction with respect to a base:
According to the present invention, a chuck table that holds a workpiece, a spindle that is rotationally driven, and a cutting blade that is attached to the tip of the spindle, and the workpiece held on the chuck table by the cutting blade, Cutting means for cutting, cutting water supply means for supplying cutting water to the cutting blade and workpiece near the processing point, and cutting for moving the chuck table in a cutting feed direction orthogonal to the axial direction of the spindle A cutting device comprising: a feeding means; and an indexing feeding means for indexing and feeding the cutting means in the axial direction of the spindle, and is disposed in the cutting means and is scattered due to rotation of the cutting blade. A cutting water guide pipe for guiding cutting water from the vicinity of the cutting blade to the downstream side in the direction in which the cutting water scatters; and a downstream side in the direction in which the cutting water scatters A discharge port that covers the top of the table and receives the cutting water discharged from the scattered water guide pipe, and discharges the cutting water into a drainage channel that receives the received cutting water and is disposed on the side of the cutting feed means. A cutting water reservoir having an outlet, the cutting water reservoir being higher than the upper end of the workpiece held by the chuck table and lower than the discharge port of the scattered water guide pipe. A cutting device is provided that is positioned.
(Page 2, emphasis added).

A part of the processing chamber 6 is formed of a transparent resin such as polycarbonate. A chuck table 8 is disposed on the base 4 in the processing chamber 6 so as to be rotatable and reciprocally movable in the X-axis direction by a cutting feed mechanism (cutting feed means) (not shown). Reference numeral 10 denotes a bellows for protecting the cutting feed mechanism.

A gate-shaped column 12 is erected on the base 4. A pair of guide rails 14 extending in the Y-axis direction are fixed to the column 12. On the column 12, a Y-axis moving block 16 is mounted so as to be movable in the Y-axis direction along the guide rail 14 by an index feed mechanism (index feed means) 20 comprising a ball screw 18 and a pulse motor (not shown). .

A pair of guide rails 22 extending in the Z-axis direction are fixed to the Y-axis moving block 16. On the Y-axis moving block 16, a Z-axis moving block 24 is mounted on a guide rail 22 by a Z-axis moving mechanism 30 including a ball screw 26 and a pulse motor 28 so as to be movable in the Z-axis direction.

A cutting unit (cutting means) 32 is attached to the Z-axis moving block 24. A spindle housing (not shown) is rotatably accommodated in a spindle housing 33 (see FIG. 3) of the cutting unit 32, and a cutting blade 34 is attached to the tip of the spindle. A substantially upper half of the cutting blade 34 is covered with a wheel cover 36. At the time of cutting, the cutting blade 34 rotates clockwise in FIG.
(Page 3, emphasis added).


    PNG
    media_image2.png
    595
    462
    media_image2.png
    Greyscale

(Figure 1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich, Layton and Wu before him prior to the effective filing date of the claimed invention, to apply the touch interface taught by Yui, Friedrich and Layton so as to enable an operator to control movement of the moveable units of a cutting device like taught by Wu, which comprises a first unit that is movable along one linear direction and comprises a cutting means including a rotating cutting blade, and also comprises a second unit that is movable along a second linear direction that is different from the one linear direction and comprises a chuck table that is configured and arranged to move along the second linear direction with respect to a base.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would enable a user to efficiently and accurately position each of the moveable units of the cutting device, as would have been evident to one of ordinary skill in the art.  Accordingly, Yui, Friedrich, Layton and Wu are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 9.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yui, Friedrich, Layton and Wu, which is described above, and also over U.S. Patent Application Publication No. 2015/0097809 to Heim (“Heim”).
As described above, Yui, Friedrich, Layton and Wu teach a processing apparatus like that of claim 9, which comprises a control means that includes a movement direction deciding section that decides a movement direction of a movement axis based on a movement direction in which a finger that has pressed a button moves on a screen.  Yui further discloses that the movement direction deciding section determines whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the button (see e.g. paragraphs 0072 and 0077-0078).  Layton provides a similar teaching (see e.g. paragraph 0053).  However, Yui, Friedrich, Layton and Wu do not explicitly disclose that the movement direction deciding section determines whether the finger moves in the clockwise direction or the anti-clockwise direction by determining at least two additional coordinates on the screen through which the finger has moved in a predetermined time, as is required by claim 10.  Yui, Friedrich, Layton and Wu also do not disclose that: (i) the at least two additional coordinates comprise at least a first point and a second point; (ii) the movement direction deciding section determines a polar angle measured between a first ray from the starting point to the first point, and a second ray from the first point to the second point; (iii) the movement direction deciding section decides that the finger moves in the clockwise direction where the polar angle is less than 180 degrees; (iv) the movement direction deciding section decides that the finger moves in the anticlockwise direction where the polar angle is greater than 180 degrees; and (v) and the movement direction deciding section decides that the finger moves in an undeterminable direction and therefore does not operate the movement axis where the polar angle is equal to 180 degrees, as is further required by claim 11.
Heim nevertheless describes a method for detecting a continuous circle gesture and particularly determining a rotation direction thereof (see e.g. paragraph 0008).  Such a method entails determining at least two coordinates through which a user’s finger has moved (see e.g. paragraphs 0023-0025 and Figure 1: Heim teaches determining a rotation direction of a circle gesture by determining an angle between two “velocity vectors” of the gesture, which entails determining two coordinates for the first velocity vector, and an additional coordinate for the second velocity vector).  Heim teaches that the two coordinates comprise a first point and a second point, wherein the method comprises determining a polar angle ϕ measured between a first ray (i.e. vector) from a starting point to the first point, and a second ray (i.e. a second vector) from the first point to a second point (see e.g. paragraphs 0023-0025 and Figure 1).  Note that while Heim teaches measuring ϕ, it would have been readily apparent to one of ordinary skill in the art to equivalently measure Ø, which is indicated below in Figure 1 of Heim and which equals 180 – ϕ.  


    PNG
    media_image3.png
    317
    294
    media_image3.png
    Greyscale
 
Heim discloses that if ϕ is greater than 0 (i.e. Ø is less than 180), the direction of movement is clockwise; if ϕ is less than 0 (i.e. Ø is greater than 180), the direction of movement of the gesture is counter clockwise (see e.g. paragraph 0025).  It would have been apparent to one of ordinary skill in the art that if ϕ is 0 (i.e. Ø is 180), the movement of the finger is in a straight line and not in a circular movement.
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich, Layton, Wu and Heim before him prior to the effective filing date of the claimed invention, to modify the movement direction deciding section taught by Yui, Friedrich, Layton and Wu so as to determine whether the finger moves in the clockwise direction or the anti-clockwise direction via a technique like taught by Heim.  That is, it would have been obvious to modify the movement direction deciding section taught by Yui, Friedrich, Layton and Wu so as to determine at least two additional coordinates on the screen through which the finger has moved in a predetermined time, wherein the at least two additional coordinates comprise at least a first point and a second point, and the movement detecting deciding section determines the direction of movement by: (i) determining a polar angle measured between a first ray from the starting point to the first point, and a second ray from the first point to the second point; (ii) deciding that the finger moves in the clockwise direction where the polar angle is less than 180 degrees; (iii) deciding that the finger moves in the anticlockwise direction where the polar angle is greater than 180 degrees; and (iv) deciding that the finger moves in an indeterminate direction (i.e. is not clockwise or counter clockwise, therefore not resulting in operation of the movement axis) where the polar angle is equal to 180 degrees, as is taught by Heim.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the circular direction of the user’s input to be efficiently detected, as is evident from Heim.  Accordingly, Yui, Friedrich, Layton, Wu and Heim are considered to teach, to one of ordinary skill in the art, processing apparatus like in claims 10 and 11.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 4, and 9, cancellation of claims 6, 13 and 14, and addition of new claim 15.
Regarding claim 1 and the claims depending therefrom, the Applicant argues that Yui, Friedrich and Layton fail to disclose or suggest a processing apparatus that includes, “a unit that is movable along one linear direction, wherein the unit comprises a chuck table that is configured and arranged to move along the one linear direction with respect to a base” and “a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and…wherein the ring-shaped movement button is associated with movement only in the one linear direction of the movement axis,” as is claimed.
These arguments have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.
Further regarding claim 1 and the claims that depend therefrom, the Applicant also argues that the cited references fail to teach a processing apparatus including a touch panel with a ring-shaped movement button and in which “the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction of the finger on the screen,” as is claimed.  The Applicant particularly argues that it would not have been obvious to have modified the cited references into a combination that includes both “a ring-shaped movement button” and where the movement of the finger associated with the ring-shaped movement button is decided “regardless of the relative location of the center point of the ring-shaped movement button” like claimed.
The Examiner, however, respectfully disagrees.  As noted above, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073). Layton suggests that the movement of the finger is not made around any predefined point of the selection area (see e.g. paragraphs 0053-0055 and 0072-0074, and FIGS. 2, 14 and 15.), and so it is apparent that the movement direction is decided regardless of any predefined point (e.g. a center point) of the selection area with respect to the movement direction.
Layton does not disclose that the selection area is ring-shaped, but does disclose that it can be represented by a button displayed on a display (see e.g. paragraphs 0072 and FIGS. 14 and 15).  Moreover, the claimed shape of the movement button – “ring-shaped” – is printed matter (non-functional descriptive material), and therefore cannot distinguish the claimed invention from the prior art in terms of patentability. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that "[w]here the printed matter is not functionality related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability").  Regardless, as the selection area taught by Layton can be presented as a button on a display (i.e. via software), it would have been apparent that the button can be arbitrarily-shaped like known in the art.  Like noted above, Yui describes a button (i.e. an operation graphic) that is ring-shaped and comprises a center point therein (see e.g. paragraph 0072 and FIGS. 6 and 7).
As further noted above, it would have been obvious to modify the processing apparatus taught by Yui and Friedrich so that the movement direction in which a finger that has pressed the button (i.e. the ring-shaped operation graphic) is decided regardless of the relative location of any predefined point (including the center point) of the button with respect to the movement direction of the finger on the screen, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.  Accordingly, the Examiner respectfully maintains that Yui, Friedrich and Layton teach a processing apparatus including a touch panel with a ring-shaped movement button and in which “the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction of the finger on the screen,” as is claimed.
Regarding independent claim 4 and the claims depending therefrom, the Applicant argues that the references cited in the previous Office Action fail to teach or suggest a processing apparatus that includes a movable unit, a touch panel with a movement button that accepts a movement instruction for moving the unit, a control means for controlling movement of the unit according to the touch panel, and where the control means includes: “a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a  screen, wherein if the movement of the finger is determined to be in an oblique 45° direction or an exactly horizontal direction or an exactly upward/downward direction, the unit is not moved along the one direction,” as is claimed.
These arguments have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.
Further regarding independent claim 4 and the claims depending therefrom, the Applicants argue that the cited references fail to teach or suggest a processing apparatus including a touch panel with a ring-shaped movement button and in which “the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction of the finger on the screen” as is claimed.  The Examiner, however, respectfully disagrees for the reasons described above with respect to claim 1.
Regarding independent claim 9 and the claims depending therefrom, the Applicants argue that the references cited in the previous Office Action fail to teach or suggest a processing apparatus that includes “a unit that is movable along one linear direction, wherein the unit comprises a cutting means including a rotatable cutting blade” and “a second unit that is movable along a second linear direction that is different from the one linear direction, wherein the second unit comprises a chuck table that is configured and arranged to move along the second linear direction with respect to a base” and further including a touch panel that displays both a ring-shaped movement button associated with moving the unit (the rotatable cutting blade) and a second ring-shaped movement button that is associated with moving the second unit (the chuck table), as is claimed.
These arguments have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.
Further regarding independent claim 9 and the claims depending therefrom, the Applicants argue that the cited references fail to teach or suggest a processing apparatus including a touch panel with a ring-shaped movement button and in which “the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction of the finger on the screen” as is claimed.  The Examiner, however, respectfully disagrees for the reasons described above with respect to claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
4/30/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173